1     BRIER, IRISH, HUBBARD & ERHART, P.L.C.
      6245 N. 24th Parkway, Suite 100
2     Phoenix, AZ 85016
      Telephone (602) 522-3940
3     Facsimile (602) 522-3945
      Teresa H. Foster, Of Counsel (010877)
4
      tfoster@bihlaw.com
5     For court filings/pleadings:
      ctfilings@thfosterlaw.com
6     Attorneys for Movant David J. McHenry Family Trust
7                                 UNITED STATES BANKRUPTCY COURT
8                                       DISTRICT OF ARIZONA

9     In re                                                   Chapter 11

10    JOSE A. DOMINGUEZ,                                      No. 4:15-bk-11701-BMW
11                                      Debtor.
12    ________________________________________                NOTICE OF LODGING ORDER
      DAVID J. MCHENRY, TRUSTEE OF THE                        GRANTING MOTION TO LIFT STAY
13    DAVID J. MCHENRY FAMILY TRUST DTD                       FOR PROPERTY LOCATED AT 4801 S.
      8/30/1996,                                              12TH AVENUE, TUCSON, AZ 85714
14
                                                Movant,
15

16    v.

17    JOSE A DOMINQUEZ,

18                                          Respondent.
19

20            NOTICE is hereby given that Movant has filed a form of Order with the Court this date.

21            DATED: April 18, 2019.
                                                           BRIER, IRISH, HUBBARD & ERHART, P.L.C.
22

23
                                                           /s/ Teresa H. Foster
24                                                         Teresa H. Foster
                                                           6245 North 24th Parkway, Suite 100
25                                                         Phoenix, AZ 85016
                                                           Attorneys for David J McHenry



     Case 4:15-bk-11701-BMW          Doc 273 Filed 04/18/19 Entered 04/18/19 12:16:45                  Desc
                                      Main Document    Page 1 of 2
1
      ORIGINAL filed this 18th day of April,
2     2019, and copies of Notice and Order
      emailed same date to:
3
      Eric Slocum Sparks
4     Eric Slocum Sparks, PC
5     3505 N Campbell Ave Suite 501
      Tucson, AZ 85719
6     law@ericslocumsparkspc.com
      Attorneys for Debtor
7
      AND notice given through Court ECR system
8     to those requesting notice.
9

10
        /s/ harry Stanford
11

12

13

14

15

16

17
18

19

20

21

22

23

24

25



                                                   2
     Case 4:15-bk-11701-BMW        Doc 273 Filed 04/18/19 Entered 04/18/19 12:16:45   Desc
                                    Main Document    Page 2 of 2
